Citation Nr: 0918479	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for liver disability, 
to include as secondary to treatment for a skin disability.

2.  Entitlement to service connection for kidney disability, 
to include as secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for Type II diabetes mellitus with bilateral lower extremity 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
September 1973.  From June 1971 to March 1972, he served in 
the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2005, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Board's office in 
Washington, D.C.  A transcript of that hearing is associated 
with the claims folder.

Initially, this appeal involved several additional claims.  
In August 2005, the Board issued a decision dismissing the 
claim of entitlement to service connection for heart 
disability.  At that time, the Board also remanded issues 1 
through 3 listed above as well as the issues of entitlement 
to service connection for erectile dysfunction and chloracne/ 
acne scarring.  In a February 2009 rating decision, the 
Appeals Management Center (AMC) granted service connection 
for erectile dysfunction and cystic acne scars to the face 
and neck.  The AMC continued to deny issues 1 through 3.


FINDINGS OF FACT

1.  The Veteran has liver disability that is etiologically 
related to service-connected Type II diabetes mellitus with 
bilateral lower extremity peripheral neuropathy.

2.  The Veteran has kidney disability that is etiologically 
related to service-connected Type II diabetes mellitus with 
bilateral lower extremity peripheral neuropathy.

3.  The Veteran's Type II diabetes mellitus with bilateral 
lower extremity peripheral neuropathy requires insulin, 
restricted diet and regulation of activities; the veteran has 
not had episodes of ketoacidosis or hypoglycemia.


CONCLUSION OF LAW

1.  A liver disability is proximately due to or the result of 
the Veteran's service-connected Type II diabetes mellitus 
with bilateral lower extremity peripheral neuropathy.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  A kidney disability is proximately due to or the result 
of the Veteran's service-connected Type II diabetes mellitus 
with bilateral lower extremity peripheral neuropathy.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).

3.  The criteria for an initial 40 percent rating, but no 
more, for Type II diabetes mellitus with bilateral lower 
extremity peripheral neuropathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for liver and kidney 
disease which he claims are related to his service-connected 
diabetes.  Also, he contends he has to regulate his 
activities, and as such he believes he is entitled to an 
increased rating for his diabetes.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


The record reflects that the Veteran has been provided all 
required notice in response to his service connection claims.  
In addition, as explained below, the evidence currently of 
record is sufficient to substantiate these claims.  
Therefore, no further development is required before the 
Board decides these claims.

With respect to the initial rating claim, the record reflects 
that the Veteran was provided the required notice, to include 
notice with respect to the effective-date element of the 
claim, in letters mailed in September 2005 and July 2008.  
Although the Veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  Private 
treatment records were submitted by the Veteran and were 
obtained by VA upon receipt of the Veteran's authorization.  
In addition, the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the initial rating claim.  The Board is also 
unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.





II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  During the 
pendency of the Veteran's service connection claims, 38 
C.F.R. § 3.310 was amended, effective October 10, 2006.  The 
amendments to this section are not liberalizing.  Therefore, 
the Board will apply the former version of the regulation.

Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 20 percent rating is warranted for diabetes mellitus, Type 
II, requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is available where insulin, restricted diet, and regulation 
of activities are required.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

Service Connection

The Veteran urges that he has liver and kidney disease 
secondary to his diabetes.  Service connection for diabetes 
mellitus, Type II was granted in February 2003.  As the 
following discussion will illustrate, the evidence supportive 
of these claims is at least in equipoise with the evidence 
against the claims, and thus service connection for these 
disabilities is warranted.  

The report of a VA Agent Orange registry examination in April 
2001 contains diagnoses of nephrocalcinosis, mild CRI, and 
abnormal liver function tests.  

Private treatment records reflect that the Veteran takes 
injections of insulin for control of his diabetes.  VA 
treatment records reflect liver and kidney abnormalities.  

A VA fee-basis examination performed by QTC Medical Services 
in November 2002 yielded multiple diagnoses including reduced 
liver and kidney function.  

In September 2005, the Veteran submitted a written statement 
from his private treating physician, P.K. Jr., M.D.  He wrote 
that the Veteran was a patient of his with a diagnosis of 
diabetes, and that the Veteran has kidney and liver disease 
(non-alcoholic steatohepatitis) which stem from his diabetes.  
The records of his treatment of the veteran are associated 
with the claims folder and are not inconsistent with this 
statement.  

The Veteran was afforded a VA examination in January 2006 for 
diabetes.  The Veteran reported his weight was stable and he 
was working for the federal government.  The Veteran reported 
he had to regulate his activities due to "neuropathy."  The 
doctor noted the Veteran was currently taking insulin by 
injection.  The diagnosis was diabetes mellitus, type II, 
complicated by peripheral neuropathy; steatohepatitis was 
also noted as a reported diagnosis.  In an addendum, the 
doctor noted the Veteran had to regulate some activities due 
to peripheral neuropathy secondary to diabetes.  He found 
that liver disease had not been related to the Veteran's 
diabetes or to service, and he deferred an opinion on kidney 
disease to urology.  The report of the January 2006 urology 
examination does not contain an opinion as to the etiology of 
the Veteran's kidney disease.  

The Veteran was afforded an additional VA examination in 
August 2008.  The examiner reported that the claims folder 
was not available for review but "medical records" were 
reviewed.  The examiner noted that the Veteran currently 
required insulin more than once per day.  There had been no 
hospitalization for diabetes and no episodes of hypoglycemic 
reaction or ketoacidosis.  The Veteran had been instructed to 
follow a restricted or special diet, but was noted to be not 
restricted in ability to perform strenuous activities.  
Symptoms of peripheral neuropathy related to diabetes 
included paresthesias in the feet.  There were no other 
reported genitourinary symptoms.  

On examination, the Veteran reported he was still employed by 
the government.  The examining nurse practitioner found that 
there was kidney disease in the form of medullary sponge 
kidney and nephrocalcinosis but she opined these were not 
related to diabetes but were worsened or increased by the 
Veteran's diabetes based upon added vascular insult to the 
kidney from diabetes.  She noted that there were moderate and 
severe effects on daily activities such as chores, shopping, 
exercise, sports, recreating and traveling due to diabetes.  

Thus, the record confirms that the Veteran has diabetes 
mellitus, Type II, as well as liver and kidney disease.  
Although there is some discrepancy in the record, there is 
credible, probative medical opinion evidence that the 
Veteran's liver disease and kidney disease are related to 
diabetes.  The opinion of the Veteran's private physician 
supports the Veteran's claims.  The VA nurse practitioner did 
not indicate whether she reviewed the opinion of the 
Veteran's private physician opinion, nor did she reject the 
opinion.  She also noted that diabetes did have a negative 
impact on the Veteran's kidneys.  

In the Board's opinion, the evidence supportive of these 
claims is at least in equipoise with the evidence against the 
claims.  Accordingly, the Veteran is entitled to service 
connection for these disabilities.

Initial Disability Rating

As set forth in the February 2009 rating decision, the 
Veteran's disability has been characterized as type II 
diabetes mellitus with bilateral lower extremity peripheral 
neuropathy.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.

The preponderance of the evidence supports the assignment of 
a 40 percent rating, for the Veteran's service-connected 
diabetes mellitus.  VA examination reports and treatment 
records show that the Veteran is on injected insulin for his 
diabetes, diagnosed many years ago.  He has been repeatedly 
reported to be on a restricted diet.  As noted, the Veteran 
had initially described restriction of activities due to 
peripheral neuropathy, which has been considered as part of 
his current rating.  However, the most recent examination 
clarifies that the Veteran has many restrictions of daily 
activities related to his diabetes.  The Board concedes that 
regulation of activities is required as a result of the 
Veteran's diabetes mellitus with peripheral neuropathy.  
Thus, the Board finds that a 40 percent rating is warranted 
throughout the initial rating period.  

None of the evidence shows that the diabetes mellitus has 
been manifested by any episodes of ketoacidosis or 
hypoglycemic reactions.  Therefore, the disability does not 
warrant a rating in excess of 40 percent under the criteria 
for rating diabetes mellitus.

The Board has considered whether the Veteran is entitled to 
separate compensable ratings for peripheral neuropathy of the 
lower extremities.

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a separate compensable rating for 
peripheral neuropathy of the lower extremities because he 
does not manifest more than slight peripheral neuropathy of 
the feet.  

Diagnostic Code 8521 states that an evaluation of 10 percent 
is assigned for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124  

The Veteran's peripheral neuropathy associated with diabetes 
has been consistently described as paresthesias of the feet 
and loss of hair, and does not manifest to even a mild degree 
for the relevant nerve group.  The 2008 VA examination 
disclosed normal coordination of the lower extremities with 
no motor or sensory loss.  A separate compensable rating is 
not warranted.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted more than the 40 percent rating granted 
herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  The Veteran works on 
a steady basis.  The Board concludes that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Service connection for a liver disability is granted.

Service connection for a kidney disability is granted.

A 40 percent initial rating, and no more, is granted for Type 
II diabetes mellitus with bilateral lower extremity 
peripheral neuropathy throughout the initial rating period, 
subject to the criteria governing awards of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


